Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel R. Peterson on 3/19/2021.

The application has been amended as follows:
(Currently amended) A memory management system comprising: 
one or more relational databases, the one or more relational databases storing data, the data including one or more media assets, each of the one or more media assets associated with one or more data objects; 
one or more knowledge graph metadata networks, the one or more knowledge graph metadata networks storing information related to the data stored by the one or more relational databases; 
at least one processor coupled to the one or more relational databases and the one or more knowledge graph metadata networks; 

detect at least one change in the data stored by the one or more relational databases; 
determine, responsive to the detection, whether to translate the detected change into one or more modification instructions, wherein the instructions to determine further comprise instructions to: 
evaluate whether the detected change is non-redundant with respect to one or more other detected changes; and
calculate, in event the detected change is non-redundant, whether a computational intensity required to modify the information stored by the one or more knowledge graph metadata networks due to the detected change exceeds a predetermined threshold;
ignore, responsive to the determination, the detected change, when modifying the information stored by the one or more knowledge graph metadata networks due to the detected change is unwarranted; 
translate, responsive to the determination, the detected change into one or more modification instructions, when modifying the information stored by the one or more knowledge graph metadata networks due to the detected change is warranted; and 
apply, responsive to the translation and after a predetermined period has elapsed, the one or more modification instructions to the information stored by the one or more knowledge graph metadata networks when modifying the 
2. (Canceled)  
3. (Canceled)  
4. (Currently amended) The memory management system of claim 
5. (Previously Presented) The memory management system of claim 1, wherein: Page 3 of 13 the information stored by the one or more knowledge graph metadata networks comprises one or more nodes; the instructions to detect at least one change in the data stored by the one or more relational databases comprise instructions to detect a change corresponding to a change to a property of a data object which lacks a direct representation in the one or more knowledge graph metadata networks; and the instructions to apply, responsive to the translation, the one or more modification instructions to the one or more knowledge graph metadata networks when modifying the one or more knowledge graph metadata networks due to the detected change is warranted comprise instructions to modify a node of the one or more knowledge graph metadata networks.  

7. (Original) The memory management system of claim 6, wherein: the inserted node is of a first type; and Page 4 of 13the instructions further comprise instructions to analyze a state of the inserted node to determine whether insertion of additional nodes of a type different from the first type is warranted.  
8. (Original) The memory management system of claim 7, wherein the first type is a moment type, each of the additional nodes is of a date type, location type, scene type, person type, place type.  
9. (Original) The memory management system of claim 1, wherein: the one or more relational databases are stored by one or more first devices, and the one or more knowledge graph metadata networks are stored by one or more second devices; and the one or more first devices are different from the one or more second devices.  

detect at least one change in data stored by one or more relational databases, the data including one or more media assets, each of the one or more media assets associated with one or more data objects; 
determine, responsive to the detection, whether to translate the detected change into one or more modification instructions for one or more knowledge graph metadata networks, the one or more knowledge graph metadata networks storing information related to the data stored by the one or more relational databases, wherein the instructions to determine further comprise instructions to: 
evaluate whether the detected change is non-redundant with respect to one or more other detected changes; and
calculate, in event the detected change is non-redundant, whether a computational intensity required to modify the information stored by the one or more knowledge graph metadata networks due to the detected change exceeds a predetermined threshold;
ignore, responsive to the determination, the detected change, when modifying the information stored by one or more knowledge graph metadata networks due to the detected change is unwarranted; 
translate, responsive to the determination, the detected change into one or more modification instructions, when modifying the information stored by the one or more knowledge graph metadata networks due to the detected change is warranted; and 
a predetermined period has elapsed, the one or more modification instructions to the information stored by the one or more knowledge graph metadata networks when modifying the information stored by the one or more knowledge graph metadata networks due to the detected change is warranted.  
11. (Canceled) 
12. (Canceled) 
13. (Currently amended) The non-transitory computer readable medium of claim 
14. (Original) The non-transitory computer readable medium of claim 10, wherein: the information stored by the one or more knowledge graph metadata networks comprises one or more nodes; the instructions to detect at least one change in the data stored by the one or more relational databases comprise instructions to detect a change corresponding to a change to a property of a data object which lacks a direct representation in the one or more knowledge graph metadata networks; and the instructions to apply, responsive to the translation, the one or more modification instructions to the one or more knowledge graph metadata networks when modifying the one or more knowledge graph metadata networks due to the detected change is warranted comprise instructions to modify a node of the one or more knowledge graph metadata networks.  
15. (Previously Presented) The non-transitory computer readable medium of claim 10, wherein: each of the one or more data objects stored by the one or more relational databases includes one or more properties; the information stored by the one or more knowledge graph metadata networks includes one or more nodes; the instructions to detect at least one change in the data stored by the one or more relational databases comprise instructions to detect a change to all properties of at least one of the one or more data objects; and the instructions to apply, responsive to the translation, the one or more modification instructions to the one or more knowledge graph metadata networks when modifying the one or more knowledge graph metadata networks due to the detected change is warranted, comprise instructions to insert a node into the one or more Page 7 of 13knowledge graph metadata networks and copy relevant properties from the data object to the inserted node.  
16. (Currently amended) A computer implemented method for managing memory, the computer implemented method comprising: 
detecting at least one change in data stored by one or more relational databases, the data including one or more media assets, each of the one or more media assets associated with one or more data objects; 
determining, responsive to the detection, whether to translate the detected change into one or more modification instructions for one or more knowledge graph metadata networks, the one or more knowledge graph metadata networks storing information related to the data stored by the one or more relational databases, wherein the instructions to determine further comprise instructions to: 
evaluate whether the detected change is non-redundant with respect to one or more other detected changes; and
calculate, in event the detected change is non-redundant, whether a computational intensity required to modify the information stored by the one or more knowledge graph metadata networks due to the detected change exceeds a predetermined threshold;
ignoring, responsive to the determination, the detected change, when modifying the information stored by one or more knowledge graph metadata networks due to the detected change is unwarranted; 
translating, responsive to the determination, the detected change into one or more modification instructions, when modifying the information stored by the one or more knowledge graph metadata networks due to the detected change is warranted; and 
applying, responsive to the translation and after a predetermined period has elapsed, the one or more modification instructions to the information stored by the one or more knowledge graph metadata networks when modifying the information stored by the one or more knowledge graph metadata networks due to the detected change is warranted.  
17. (Canceled) 
18. (Canceled) 
19. (Currently Amended) The computer implemented method of claim 
20. (Previously Presented) The computer implemented method of claim 16, wherein: detecting at least one change in the data stored by the one or more relational databases comprises detecting a change corresponding to a change to a property of a data object which lacks a direct representation in the one or more knowledge graph metadata networks; and applying, responsive to the translation, the one or more modification instructions to the one or more knowledge graph metadata networks when modifying the one or Page 9 of 13more knowledge graph metadata networks due to the detected change is warranted comprises modifying a node of the one or more knowledge graph metadata networks, the node being amongst the information stored by the one or more knowledge graph metadata networks.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach the combinations of the amended limitations in the independent claims 1, 10 and 16 including “…one or more knowledge graph metadata networks, the one or more knowledge graph metadata networks storing information related to the data stored by the one or more relational databases; 
at least one processor coupled to the one or more relational databases and the one or more knowledge graph metadata networks; 
a memory storing instructions executable by the at least one processor, the instructions comprising instructions to: 
detect at least one change in the data stored by the one or more relational databases; 
determine, responsive to the detection, whether to translate the detected change into one or more modification instructions, wherein the instructions to determine further comprise instructions to: 
evaluate whether the detected change is non-redundant with respect to one or more other detected changes; and
calculate, in event the detected change is non-redundant, whether a computational intensity required to modify the information stored by the one or more knowledge graph metadata networks due to the detected change exceeds a predetermined threshold;
ignore, responsive to the determination, the detected change, when modifying the information stored by the one or more knowledge graph metadata networks due to the detected change is unwarranted; 
translate, responsive to the determination, the detected change into one or more modification instructions, when modifying the information stored by the one or more knowledge graph metadata networks due to the detected change is warranted; and 
apply, responsive to the translation and after a predetermined period has elapsed, the one or more modification instructions to the information stored by the one or more knowledge graph metadata networks when modifying the information stored by the one or more knowledge graph metadata networks due to the detected change is warranted.”
Dependent claims 4-9, 13-15 and 19-20 incorporate the listed limitations by reference and contain limitations that further distinguish over the art of record. For these reasons, claims 1, 4-10, 13-16 and 19-20 are considered allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        3/24/2021





/ALEX GOFMAN/Primary Examiner, Art Unit 2163